                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-19-5101-GF-JTJ

              Plaintiff,                   VIOLATIONS:
                                           6026879
       vs.                                 6026880
                                           Location Code: M13
 KORTNEY E. JAMTAAS,
                                           ORDER
              Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing,

      IT IS HEREBY ORDERED that the defendant shall pay a total fine amount

of $630 ($600 and a $30 processing fee for violation number: 6026879). The total

fine amount will be paid in full on or before April 3, 2020. Payment(s) should be

mailed to the following address:

      Central Violations Bureau
      P.O. Box 780549
      San Antonio, TX 78278

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.

      IT IS FURTHER ORDERED that violation 6026879 is amended to reflect

the defendant is pleading guilty to “unsafe operation of a motor vehicle” in
violation of 36 C.F.R. 4.22(b)(1), and violation 6026880 is DISMISSED. The

defendant shall enroll in and complete the Montana Assessment, Course, and

Treatment Program (or a similar program in state of residency).

      IT IS FURTHER ORDERED that the bench trial in the above captioned

matter, currently scheduled for October 3, 2019, is VACATED.

      DATED this 30th day of September, 2019.




                                        2
